Title: From George Washington to Bushrod Washington, 16 January 1789
From: Washington, George
To: Washington, Bushrod



Dear Bushrod,
Mount Vernon Jany 16th 1789

The Man who lives in my House in Town is there, I am told, on curtesy; and was only to have a reasonable previous notice to remove—Under these circumstances, if you can make the House and Stable (for of the latter there was once a very good one) convenient for your purposes, you shall be welcome to the use of them. This lott was once, well inclosed, but has no fence I believe at present; otherwise, as you talked of a Garden, it would make a very good one, as the ground has a good exposure.

When you have a Stable, I will give you a load of Hay—if you think it worth sending for—My Waggons being incompetent to the supply of my own Stables; having Hay and Wood to draw some distance.
Your Aunt requests your care of the enclosed—Our Compliments are offered to Nancy & yourself—and I am Your Affecte uncle & friend

Go: Washington

